Exhibit 11. Pennsylvania Commerce Bancorp, Inc. Computation of Net Income Per Share For the Quarter Ending September 30, 2007 Income Shares Per Share Amount Basic Earnings Per Share: Net income $ 1,851,000 Preferred stock dividends (20,000) Income available to common stockholders 1,831,000 6,258,593 $ 0.29 Effect of Dilutive Securities: Stock options 210,061 Diluted Earnings Per Share: Income available to common stockholders plus assumed conversions $ 1,831,000 6,468,654 $ 0.28 For the Quarter Ending September 30, 2006 Income Shares Per Share Amount Basic Earnings Per Share: Net income $ 1,645,000 Preferred stock dividends (20,000) Income available to common stockholders 1,625,000 6,115,986 $ 0.27 Effect of Dilutive Securities: Stock options 257,409 Diluted Earnings Per Share: Income available to common stockholders plus assumed conversions $ 1,625,000 6,373,395 $ 0.26 For the Nine Months Ending September 30, 2007 Income Shares Per Share Amount Basic Earnings Per Share: Net income $ 4,534,000 Preferred stock dividends (60,000) Income available to common stockholders 4,474,000 6,216,547 $ 0.72 Effect of Dilutive Securities: Stock options 226,199 Diluted Earnings Per Share: Income available to common stockholders plus assumed conversions $ 4,474,000 6,442,746 $ 0.69 For the Nine Months Ending September 30, 2006 Income Shares Per Share Amount Basic Earnings Per Share: Net income $ 5,732,000 Preferred stock dividends (60,000) Income available to common stockholders 5,672,000 6,086,302 $ 0.93 Effect of Dilutive Securities: Stock options 294,283 Diluted Earnings Per Share: Income available to common stockholders plus assumed conversions $ 5,672,000 6,380,585 $ 0.89
